Title: To Alexander Hamilton from Cyrus De Hart, 2 August 1797
From: Hart, Cyrus De
To: Hamilton, Alexander


Rhinebeck [New York] Augt. 2d 1797
Sir
I have just recd the enclosed Citation within twenty four hours—which leave no time for me to attend to the business. If I understand the business—the decision of the arbitrators will be consider’d as a Verdict. If the decision of the arbitrators cannot be set aside I wish you if possible to cause a delay if it can be done—So that the proprietors may have at least three months to collect the mony.
Your most Obt
Cyrus D Hart
Mr. Van Dervoort will hand you this. I shall be down to attend Beachs tryal.
